DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim Amendments
	Receipt is acknowledged of an amendment, filed 9/15/2020, in which claims 2, 3, 8, 12, 15, 20-33, 35-43, 45-73 and 76-95 were cancelled, claims 1, 4-7, 9, 10, 13, 14, 16, 18, 19, 34, 44, 74 and 75 were amended, and claims 96-100 were newly added. Receipt is also acknowledged of an amendment, filed 11/11/2021, in which claims 1 and 98 were amended.  Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 44, 74, 75 and 96-100 are pending.

Status of Amendments to the Specification
The substitute specification filed 9/15/2020 has been entered.
It is noted that the amendment to the specification filed on 12/17/2020 does not comply with the requirements of 37 CFR 1.121(b) because all changes are not shown with markings.  Specifically, ASCII was amended to ASCI without markings.  However, in the interest of compact prosecution, the amendment to the specification has been entered.

Election/Restrictions
Applicant's election with traverse of Group I and mutated Cpf1 proteins corresponding to the S542R/K548V/N552R mutant of AsCpf1 in the reply filed on 11/11/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 does not encompass the naturally-occurring Cpf1 polypeptide taught by Leenay et al (2016), and it would not impose a serious .  This is not found persuasive because Yamano et al (Cell, Vol. 165, pages 949-962, publicly available April 21, 2016, including pages S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information) a non-naturally occurring AsCpf1 protein with a mutation at T167, K548, or K607 (e.g., Fig. 5F).  See also Yamano et al (WO 2017/127807 A1, which has an effective filing date of January 22, 2016; e.g., paragraph [0034]).  Thus, the technical feature linking the groups and species is not a special technical feature, and the restriction/election requirement of the newly amended claims remains proper.
The requirement is still deemed proper and is therefore made FINAL.
The response indicates that claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 44, 74, 75 and 96-100 encompass the elected species.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2021.
Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-100 are under consideration as they read on the elected species of the S542R/K548V/N552R mutant of AsCpf1.  Mutation must be at positions corresponding to positions 542, 548 and 552 of AsCpf1, and all other mutations are withdrawn species.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/324,820, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘820 application fails to describe a Cpf1 polypeptide that comprises a mutation at an amino acid corresponding to position 552 of AsCpf1.
The disclosure of the prior-filed application, Application No. 62/351,558, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘558 application provides support for an AsCpf1 protein with S542R/K548V/N552R mutations (e.g., Example 4, especially, the first full row of the table on page 326).  The ‘558 application does not provide for other mutated Cpf1 polypeptides with mutations at the “amino acid residues corresponding to” those positions.  For example, the ‘558 application does not provide support for the G532R/K538V/Y542R mutation of LbCpf1.  Further, the ‘558 application does not provide support for the K949A mutation of AsCpf1 (claim 100).
The disclosure of the prior-filed application, Application No. 62/360,765, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 
The disclosure of the prior-filed application, Application No. 62/410,196, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘196 application does not provide support for the K949A mutation of AsCpf1 (claim 100).
Thus, claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-99 have an effective filing date of 6/17/2016, which is the filing date of Application No. 62/351,558.  Claim 100 has an effective filing date of 4/19/2017, which is the filing date of PCT/US2017/028420.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers recited as “SEQ ID NO:” in accordance with 37 CFR 1.821(d).  The colon is missing at paragraphs [0098], [0099], [00105], [00107], [00108], [00114]-[00117], [00540] and [00855].
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Drawings
Figures 11A, 12A, 18B and 18D are not legible and will not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
1.  In line 2 of paragraph [0004.1], the term “ASCII” is misspelled.
2.  Paragraphs [0088], [00100], [00106]-[00108], [00110], [00114], [00117] and [00118] refer to colors, such as yellow, red, dark blue, blue and green, which cannot be seen in the black and white drawings.  Paragraph [0110] refers to a “color of each histogram.”
3.  At pages 441-447, the specification states “Error! Reference source not found.”  It is clear that this phrase should have been a number referring to an earlier paragraph.  One would .
Appropriate correction is required.
It is noted that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraphs [00469], [00658], [00661], [00662], [001041], [001045], [001139], [001186], [001245] and [001271].

SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviations PAM and AsCpf1.  The abbreviations should be spelled out in their first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites the abbreviation FnCpf1.  The abbreviation should be spelled out in the first appearance of the .  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  the claim recites the abbreviation LbCpf1.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  the claim recites the abbreviation NLS.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.
Claim 100 is objected to because of the following informalities:  the phrase “wherein said mutated Cpf1 comprises a mutated amino acid residue corresponding to K949A of AsCpf1” should be replaced with the phrase “wherein said modifications or mutations affecting Cpf1 catalytic activity and/or Cpf1 stability is a mutated amino acid residue corresponding to K949A of AsCpf1.”  It is clear from the specification that the K949A mutation enhances specificity (e.g., paragraphs [00108] and [00116]  Appropriate correction is required.

Improper Markush
Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-100 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the members contain different structures in the form of one or more mutations at amino acid residues corresponding to amino acid position 537, 539, 542, 547, 548, 550, 551, 552, 167, 170, 174, 604, or 607 of AsCpf1.  The one or more mutations result in a different use that results from the recognition of different PAM sequences (e.g., Tables 12 and 13), such that one mutant cannot substitute for another.  The elected mutations corresponding to S542R/K548V/N552R of AsCpf1 create a mutated Cpf1 protein that is capable of recognizing the PAM of TATV (Table 12; paragraph [001339]).  Other recited mutations result in the recognition of different PAM sequences.  For example, the S542R alone recognizes TTCC and TCCC PAMs.  Other variants are incapable of recognizing the TATA PAM of the elected species.  Other variants recognize different PAM sequences, such as K607R, which recognizes TCCC.  See Table 12.  Thus, mutation at one or more of the recited positions does not lead to a shared use.  One would not expect one mutant to be able to substitute for another due to functional differences in PAM recognition created by the different mutations.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 34 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 34 is directed to host cell comprising the polypeptide of claim 1.  As the specification contemplates in vivo applications and transgenic organisms comprising the nucleic acids (e.g. paragraphs [0025], [0029], [00126], [00172], [00180] and [00199]) and does not exclude human beings from the scope of the organisms, the broadest reasonable interpretation of claim 34 includes host cells present in a human, which is nonstatutory subject matter.  Amending the claim to recite an isolated host cell, as supported by paragraph [00157], would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 is vague and indefinite in that the metes and bounds of the phrase “wherein the mutated Cpf1 polypeptide comprises one or more mutated amino acid residues corresponding to amino acid positions 537, 539, 542, 547, 548, 550, 551, 552, 167, 170, 174, 604, or 607 of AsCpf1” are unclear.  The phrase is unclear in that the claim does not set forth a reference sequence for the numbering of the amino acids of the AsCpf1 protein.  At paragraphs [00145]-[00146], the specification states the following: 
[00145] Preferably, the amino acid positions of AsCpf1 are as indicated in UniProtKB/Swiss­Prot accession number U2UMQ6.l (genbank accession number 961512548) or as indicated in Zetsche et al. (2015); Cell; 163(3):759-771. 

[00146] In certain embodiments, the mutated Cpf1 according is mutated AsCpf1 (Acidaminococcus sp., such as Acidaminococcus sp. BV3L6) or mutated LbCpf1 (Lachnospiraceae bacterium, such as Lachnospiraceae bacterium MA2020 or Lachnospiraceae bacterium ND2006). In a preferred embodiment, the mutated Cpf1 according is mutated AsCpf1 (Acidaminococcus sp., such as Acidaminococcus sp. BV3L6).

The disclosure does not limit the AsCpf1 protein to one specific amino acid sequence.  The disclosure indicates that an AsCpf1 from various database and non-patent literature sources may be preferred, and the AsCpf1 protein may be from Acidaminococcus sp. BV3L6 or another unnamed species of Acidaminococcus.  Variation of the potential reference sequence makes the metes and bounds of the recited positions unclear.  It would be remedial to amend the claim to replace the phrase “wherein the mutated Cpf1 polypeptide comprises one or more mutated amino 
	Claims 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-100 depend from claim 1 and are rejected for the same reason applied to claim 1.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 96 is vague and indefinite in that the metes and bounds of the phrase “positions 532, 538, 542, or 595 of LbCpf1” are unclear.  The phrase is unclear in that the claim does not set forth a reference sequence for the numbering of the amino acids of the LbCpf1 protein.  Table 19 lists multiple Cpf1 orthologs from Lachnopiraceae bacterium with different numbering.  For example, Lachnospiraceae bacterium ND2006 lists positions G550, K556, Y560 and K613, whereas Lachnospiraceae bacterium NC2008 lists positions G511, K517, C521, and K574.  Furthermore, the sequence listing provides SEQ ID NO: 360 as the sequence of LbCpf1 of Lachnospiraceae bacterium ND2006 (e.g., paragraph [00104]).  The sequence of SEQ ID NO: 360 lacks the N-terminal sequence of MLKNVGIDRLDVEKGRKN of WP_05166128.  See the attached alignment in Appendix I.  Variation of the potential reference sequence makes the metes and bounds of the recited positions unclear.  It would be remedial to amend the claim language to replace the phrase “positions 532, 538, 542, or 595 of LbCpf1” with the phrase “positions 532, 538, 542, or 595 of LbCpf1 of the sequence of SEQ ID NO: 360.”
Lachnopira bacterium with different numbering.  For example, Lachnospiraceae bacterium ND2006 lists positions G550, K556, Y560 and K613, whereas Lacnospiraceae bacterium NC2008 lists positions G511, K517, C521, and K574.  Furthermore, the sequence listing provides SEQ ID NO: 360 as the sequence of LbCpf1 of Lachnospiraceae bacterium ND2006 (e.g., paragraph [00104]).  The sequence of SEQ ID NO: 360 lacks the N-terminal sequence of MLKNVGIDRLDVEKGRKN of WP_05166128.  See the attached alignment in Appendix I.  Variation of the potential reference sequence makes the metes and bounds of the recited positions unclear.  It would be remedial to amend the claim language to replace the phrase “G532R/K538V/Y542R of LbCpf1” with the phrase “G532R/K538V/Y542R of LbCpf1 of the sequence of SEQ ID NO: 360.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims 17-19 depend from claim 16 and are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the same reason applied to claim 16.

Claim 75 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 75 depends from claim 1 and recites, “a second regulatory element operably linked to a nucleotide sequence encoding the mutated Cpf1 polypeptide of claim 1.”  Claim 75 is drawn to a polynucleotide comprising nucleotides, whereas independent claim 1 is drawn to a polypeptide comprising amino acids.  Thus, the dependent claim substitutes the amino acids of the independent claim for nucleotides.  Claim 75 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 100 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (Gao, L., Cox, D.B.T., Yan, W.X., Manteiga, J., Schneider, M., Yamano, T., Nishimasu, H., Nureki, O., and Zhang, F. Engineered Cpf1 enzymes with altered PAM specificities. bioRxiv preprint doi: https://doi.org/10.1101/091611, available December 4, 2016, printed as pages 1/14-14/14, pages 1/3-3/3 of Figures, and pages S1-S8 of Supplementary Information; see the entire reference).
Gao et al teach a mutated Cpf1 polypeptide comprising S542R/K548V/N552R mutations, which is referred to as RVR (e.g., page 4, 2nd paragraph).  Gao et al teach that the wild type Cpf1 is most active at TTTV PAMs, and the RVR variant had the highest activity at TATV PAMs (e.g., page 4, 3rd paragraphs).  Gao et al teach the mutated Cpf1 polypeptide comprising a K949A mutation (e.g., paragraph bridging pages 5-6).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699